Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change November 25, 2009 Item 3 News Release The news release dated November 25, 2009 was disseminated through Marketwire’s Canada and US Timely Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported the sale of its MAV II ClassA-1 and A-2 Notes received following the restructuring of the Canadian asset-backed commercial paper market for cash proceeds of CAD$21.2 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated November 25, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 25th day of November, 2009 November 25, 2009 News Release 09-35 SALE
